HAMLIN, Justice
(dissenting).
I am compelled to disagree with the majority opinion.
A plea to the offense of “addiction” is not responsive to a charge of “possession” of a narcotic. State v. Robinson, 221 La. 19, 58 So.2d 408. This decision has the effect of law.
It is my view that the District Attorney should have filed a new bill of information, under a new docket number, charging the defendant with addiction, and the court should have accepted a plea under the new *682bill and pronounced sentence under the offense covered by the new bill. This was not done. The bill of information filed against defendant was not amended by the minute entry showing the acceptance of defendant’s plea and sentence thereon.
LSA-R.S. 15:253 provides in part:
“The' court may at any time before, during or after trial amend the indictment in respect to any defect, imperfection or omission in form or substance or of any variance with the evidence.” This also applies to a bill «of information. LSA-R.S. 15:216. {Emphasis supplied.)
It is not contended that the information as drawn was in any way defective or imperfect, or that it omitted anything in form or substance.
The record shows that no motion to amend the information was ever made, but the unresponsive plea was accepted as if no amendment was necessary. Cf. State v. Smith, 160 La. 503, 107 So. 386; State v. Doucet, 177 La. 63, 147 So. 500, 87 A.L.R. 1356.
A valid sentence must rest upon a valid verdict. LSA-R.S. 15 :522.
The plea of guilty to the offense of “addiction” not being responsive to the charge of “possession,” I feel that the plea was a nullity, and, as a consequence, the sentence was a nullity. Both being null, void, and of no effect whatever, were incapable of being made so. State ex rel. White v. Mason, 17 La.App. 504, 133 So. 809, 811; 66 C.J.S. Nullity, p. 984; Cf. Sonnier v. Fris, 220 La. 1085, 58 So.2d 393, and authorities therein cited. Therefore, a judge who makes the mistake of imposing a void sentence has not lost his authority to impose a valid sentence. State ex rel. Cutrer v. Pitcher, 164 La. 1051, 115 So. 187; State v. Nicolosi, 128 La. 836, 55 So. 475; Bauman v. United States, 5 Cir., 156 F.2d 534. See, also, State v. Duhon, 142 La. 919, 77 So. 791.
I respectfully dissent.